Citation Nr: 1036359	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-24 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to a compensable disability rating for left ear 
hearing loss.  

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Travel Board hearing in August 
2009 before a Veteran s Law Judge.  However, the Veteran failed 
to report to this hearing.  VA has not received a request to 
reschedule or a statement of good cause for the Veteran's failure 
to appear.  

The Veteran has claimed service connection for bipolar disorder 
and an acquired psychiatric disorder manifested by depression.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claimant seeks service connection for the symptoms of a 
disability, regardless of how those symptoms are diagnosed or 
labeled.  In the present case, the Veteran has been diagnosed 
with a number of different psychiatric disorders.  Therefore, the 
claim has been recharacterized as one of service connection for a 
psychiatric disorder, to include bipolar disorder and depression.  
The issue is thus restated on the title page of this decision.  

The  issues of entitlement to an increased disability 
rating for left ear tinnitus and whether new and material 
evidence has been received to reopen claims of entitlement 
to service connection for a right ear cyst and flatfeet 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's headaches did not manifest during, or as a 
result of, active military service.  

2.  The Veteran's right ear hearing loss did not manifest during, 
or as a result of, active military service.  

3.  The Veteran's left ear hearing loss is manifested by, at its 
worst, a pure tone threshold average of 59 decibels and a speech 
recognition score of 68 percent.  

4.  The March 1992 Board decision denying the Veteran's claim of 
entitlement to service connection for a psychiatric disorder was 
not appealed in a timely fashion and is, therefore, final.  

5.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder is not reopened.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309 (2009).  

2.  The criteria for establishing entitlement to service 
connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

3.  The criteria for demonstrating entitlement to a compensable 
disability rating for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.385, 4.85, 4.86 (2009).  

4.  The March 1992 Board decision denying service connection for 
a psychiatric disability is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

5.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Letters sent to the Veteran in December 2005, November 2006 and 
May 2007 addressed all notice elements listed under 3.159(b)(1) 
and these letters were sent prior to their respective initial RO 
decisions.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The November 2006 and May 2007 
letters also provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  While the 
Veteran was not provided adequate notice as outlined in Kent, the 
record does not demonstrate that the Veteran was prejudiced by 
this lack of notice.  The Veteran argued in his December 2007 
appeal to the Board that his depression manifested during 
military service and that he had suffered from chronic 
symptomatology ever since.  This demonstrates that the Veteran is 
aware of why his previous claim was denied, suggesting that the 
Veteran was not prejudiced by the lack of notice.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in January 
2006, March 2006, May 2009 and June 2009, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records and private medical records have 
also been obtained and incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss, becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Headaches

The Veteran contends that he is entitled to service connection 
for headaches.  Specifically, the Veteran has alleged that his 
headaches began in 1977 when a dumpster lid fell on his head.  
However, the preponderance of the evidence of record demonstrates 
that the Veteran's headaches did not manifest as a result of this 
injury.  As such, service connection for headaches is not 
warranted.  

The Veteran's service treatment records do not demonstrate that 
he suffered from chronic headaches during active military 
service.  The record demonstrates that the Veteran was hit in the 
head with a dumpster top in April 1977 and that he felt light-
headed.  A diagnosis of a post-traumatic headache was assigned.  
The record contains no further medical evidence of treatment for 
headaches.  According to the Veteran's April 1980 separation 
examination, his head was normal and there was no report of 
chronic headaches.  In his report of medical history associated 
with this examination, the Veteran also denied having, or ever 
having had, frequent or severe headaches or a head injury.  As 
such, there is no evidence of a chronic disability during active 
duty.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

Post-service treatment records do not suggest that the Veteran 
has suffered from chronic symptomatology of headaches since 
separation from active duty.  The Veteran was afforded a VA 
examination in September 1983 where he described a number of 
disorders and reported being in a high speed motor vehicle 
accident the previous year.  However, there was no mention of 
chronic headaches at this time.  A February 1999 private 
chiropractic record does note a headache encompassing the entire 
head.  It was noted that the Veteran suffered an automobile 
accident in May 1982 and that the Veteran was diagnosed with 
brachial neuritis/radiculitis and hyperflexion/hyperextension 
injury  to the neck.  

According to a September 2001 private treatment record, the 
Veteran suffered from cervical spondylosis with radiculopathy 
since being involved in a motor vehicle accident in 1980.  It was 
noted that the Veteran got headaches but not migraines.  A 
November 2005 private medical record indicates that the Veteran 
suffered from neck pain secondary to cervical spondylosis and 
degenerative disc disease.  The record also contains a February 
2007 private medical record.  The record notes that the Veteran 
was complaining that a higher dosage of his medication was giving 
him headaches.  However, the record notes that this was before 
the dosage was decreased, and that the Veteran had no mention of 
headaches at this particular time.  None of these records suggest 
a relationship between the Veteran's headaches and his military 
service.  In fact, they all suggest that the Veteran's headaches 
are due to post-service factors.  

The Veteran was afforded a VA examination for his headaches in 
May 2009.  The Veteran reported that he was struck on the head 
with the cover of a dumpster during active service.  He denied 
any loss of consciousness, and he indicated that he only had 
occasional headaches after the incident.  The Veteran also 
reported that he was in a motor vehicle accident in 1980 and that 
the frequency and severity of his headaches increased after this 
accident.  The Veteran indicated that he suffered right sided 
nerve damage as a result of this accident.  The Veteran said he 
had headaches almost every day with nausea, vomiting and 
phonophobia.  The examiner diagnosed the Veteran with muscle 
tension headaches.  It was further noted that the Veteran had 
severe bilateral trapezius muscle tenderness to palpation which 
coincided with his tension headaches.  

The examiner opined that it was less likely than not that the 
Veteran's headaches were related to military service.  The 
examiner based this opinion on the fact that the service 
treatment records only revealed one complaint for headaches.  
Private medical records also documented a 1980 motor vehicle 
accident with neck and back injuries.  The Veteran reported that 
his headaches worsened after this accident.  Finally, the 
examiner noted that examination revealed muscle spasms of the 
neck and that it was well-documented that this condition causes 
tension headaches.  

Based on the above evidence, the Board finds that the Veteran is 
not entitled to service connection for headaches.  The Veteran's 
service treatment records reflect one single instance of 
headaches and there was no finding of a chronic disability upon 
separation.  Furthermore, the Veteran's post-service treatment 
records do not suggest a relationship between the Veteran's 
headaches and military service.  Rather, they suggest they are 
due to other factors such as a 1980 motor vehicle accident and 
medication.  Finally, the May 2009 VA examiner concluded that it 
was less likely than not that the Veteran's headaches were 
related to military service.  The examiner indicated that the 
examination suggested that the Veteran's headaches were due to 
muscle spasms of the neck, which would support the Veteran's 
claim of worsening headaches after his previous motor vehicle 
accident.  Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for headaches.  

The Board recognizes that the Veteran has testified to suffering 
from headaches ever since his head was hit by the lid of a 
dumpster in 1977.  As a lay person, the Veteran is competent to 
testify to chronic headaches.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran is 
competent to offer this testimony, the Board does not find it to 
be credible.  During his April 1980 separation examination, the 
Veteran specifically denied suffering from frequent headaches.  
The Board finds the statements made at the time of separation 
from service to be more credible than the recollections provided 
by the Veteran several decades later.  As such, this testimony 
does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for headaches must be denied.

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection 
for hearing loss of the right ear.  Specifically, the Veteran has 
alleged that his right ear hearing loss manifested as a result of 
in-service noise exposure.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's right ear 
hearing loss did not manifest during, or as a result of, active 
military service.  As such, service connection is not warranted.  

As an introductory matter, the Board notes that the RO treated an 
October 2006 statement from the Veteran as a request to reopen a 
previously denied claim of entitlement to service connection for 
right ear hearing loss.  However, the Veteran was previously 
denied service connection for right ear hearing loss in April 
2006.  His October 2006 letter was received by VA within 6 months 
of this denial.  Therefore, the letter could also be interpreted 
as a timely notice of disagreement.  As such, the Board does not 
find the April 2006 denial of this claim to be final.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from right ear hearing loss during his 
military service.  The record contains an April 1977 record in 
which it was noted that the Veteran's head was hit with a 
dumpster top, resulting in light-headedness and a post-traumatic 
headache.  However, the Veteran was not found to have impaired 
hearing as a result of this incident.  Another April 1977 record 
noted that the Veteran had right ear pain and a sore throat since 
the previous night.  A diagnosis of acute otitis media of the 
right ear was assigned at this time.  There is no further 
evidence regarding the Veteran's right ear during active service.  
On the authorized audiological evaluation performed during the 
Veteran's April 1980 separation examination, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
N/A
20
LEFT
15
15
20
N/A
65

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 CFR § 3.385 (2009).  Therefore, the evidence 
indicates that the Veteran did not suffer from right ear hearing 
loss at the time of separation from active duty.  

Likewise, the Veteran's post-service treatment records 
demonstrate that he did not suffer from right ear hearing loss 
within one year of his separation from active duty.  According to 
an audiological evaluation performed in October 1988, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
10

Also, according to a May 1991 audiometric evaluation performed by 
VA, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 82 percent in the left ear.  
Therefore, the evidence demonstrates that the Veteran did not 
suffer from right ear hearing loss more than 10 years after his 
separation from active duty.  See 38 C.F.R. § 3.385.  As such, 
the presumption of in-service incurrence is not applicable.  See 
38 C.F.R. §§ 3.307, 3.309.  

The record contains a private medical record from October 1995.  
It was noted that the Veteran was being treated on a follow-up 
basis for an ear infection.  The Veteran said he was unable to 
hear well out of both ears at this time.  However, the Veteran 
was not actually diagnosed with right ear hearing loss at this 
time and the record does not contain follow-up treatment for 
these complaints.  

The first post-service evidence of a diagnosis of right ear 
hearing loss is an August 2002 VA examination.  The authorized 
audiometric evaluation revealed pure tone thresholds, in dB, to 
be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  Therefore, the evidence demonstrates 
that the Veteran suffered from right ear hearing loss as of 
August 2002 - approximately 22 years after his separation from 
active duty.  See 38 C.F.R. § 3.385.  

The Veteran was afforded an additional VA audiometric examination 
in March 2006.  Audiological evaluation revealed pure tone 
thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner opined that the Veteran's 
right ear hearing loss was less likely than not related to noise 
exposure during military service.  The examiner based this 
opinion on the fact that the Veteran's hearing was normal upon 
entering and exiting the military.  

The Veteran was most recently afforded a VA audiometric 
examination in June 2009.  Audiological evaluation revealed pure 
tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  No further opinion regarding etiology 
of the Veteran's right ear hearing loss was provided.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for right ear 
hearing loss.  The Veteran's service treatment records 
demonstrate that he did not suffer from right ear hearing loss 
during active military service.  In fact, there is no audiometric 
data suggestive of right ear hearing loss until 2002, and 
previous audiometric evaluations from October 1988 and May 1991 
clearly demonstrate that the Veteran did not suffer from right 
ear hearing loss at this time.  Finally, the March 2006 VA 
examiner opined that it was less likely than not that the 
Veteran's right ear hearing loss manifested as a result of 
military service.  As such, the preponderance of the evidence 
demonstrates that the Veteran's right ear hearing loss did not 
manifest during active military service.  

The Board recognizes that the Veteran has testified to suffering 
from right ear hearing loss since his military service.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran is competent to offer this testimony, the Board 
does not find it to be credible.  Audiometric evaluations 
performed in 1980, 1988 and 1991 found no evidence of right ear 
hearing loss.  This evidence directly contradicts the Veteran's 
claim, and as such, the Board does not find it to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for right ear hearing loss must be denied.  

Increased Rating for Left Ear Hearing Loss

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected left ear hearing 
loss.  For historical purposes, the Veteran was originally 
granted service connection for left ear hearing loss in a 
November 1983 rating decision.  A noncompensable disability 
rating was assigned, effective as of August 2, 1983.  The Veteran 
filed a claim for an increased disability rating in October 2005, 
which was subsequently denied in April 2006 and March 2007 rating 
decisions.  The Veteran appealed this finding to the Board in 
August 2007.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA audiometric examination in January 
2006.  The authorized audiological evaluation revealed pure tone 
thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
65
70
80

The pure tone threshold average for the left ear was 59 dB.  
Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.  The examiner diagnosed the Veteran with 
normal left ear hearing at 500 Hz to 1000 Hz, decreasing to a 
moderately-severe to severe high frequency sensorineural hearing 
loss at 2000 Hz to 4000 Hz.  

Under applicable laws and regulations, the rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of pure 
tone audiometric tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz (Hz)).  To evaluate the degree 
of disability, the rating schedule establishes 11 auditory acuity 
levels ranging from Level I, for essentially normal acuity, 
through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables 
VI and VII, as set forth following 38 C.F.R. § 4.85, are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85.  When 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation of I.  Id.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 
55 dB or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the pure tone threshold is 30 dB or less at 
1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b). 

Applying the January 2006 test results to 38 C.F.R. § 4.85, Table 
VI, the Veteran's right and left ear hearing losses are assigned 
a numeric designation of I and V respectively.  The Roman numeral 
I has been assigned to the Veteran's right ear because this ear 
is not service-connected.  See 38 C.F.R. § 4.85(f).  These test 
scores, when applied to Table VII, demonstrate that the Veteran's 
left ear hearing loss is properly rated as 0 percent disabling as 
of this time.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional audiometric examination in 
March 2006.  Audiological evaluation revealed pure tone 
thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
60
70
85

The pure tone threshold average for the left ear was 56.25 dB.  
Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  Applying these test results to 38 
C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing 
losses are assigned a numeric designation of I and IV 
respectively.  These test scores, when applied to Table VII, 
demonstrate that the Veteran's bilateral hearing loss is still 
properly rated as 0 percent disabling.  38 C.F.R. § 4.85.  

The Veteran was most recently afforded a VA audiometric 
examination in June 2009.  Audiological evaluation revealed pure 
tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
55
60
65

The pure tone threshold average for the left ear was 48.75 dB.  
Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  Applying these test results to 38 
C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing 
losses are assigned a numeric designation of I and II 
respectively.  These test scores, when applied to Table VII, 
demonstrate that the Veteran's bilateral hearing loss is properly 
rated as 0 percent disabling.  38 C.F.R. § 4.85.  

The above evidence demonstrates that the Veteran's left ear 
hearing loss has not warranted a compensable disability rating at 
any time during the pendency of the Veteran's claim.  As already 
noted, the rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is grounded 
on numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric examination results throughout the pendency of the 
Veteran's claim reveal that his left ear hearing loss has only 
warranted a 0 percent disability rating.  

The Board has considered the argument posed by the Veteran during 
his August 2007 appeal to the Board.  Specifically, the Veteran 
contends that his true level of disability is not apparent 
because the test was performed in a sound proof booth, and that 
he had a harder time hearing when there was background noise.  
However, the Board is not in the position to question the means 
of testing implemented by a trained audiologist.  As such, this 
argument does not demonstrate entitlement to a compensable 
disability rating.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's left ear hearing loss results in hearing 
difficulty.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 3.385.  There is also no 
evidence to suggest that the Veteran has suffered marked 
interference with employment or frequent periods of 
hospitalization because of this disability alone.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate in this case.  However, as outlined above, 
audiometric findings have demonstrates that the Veteran's left 
ear hearing loss is properly rated as 0 percent disabling 
throughout the pendency of this claim.  As such, staged ratings 
are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability rating for left ear hearing loss must be 
denied.  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Analysis

In a November 2007 statement of the case, the RO reopened the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.  Irrespective of the RO's actions, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen his claim of service connection for a 
psychiatric disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In doing so, the Board notes that the mere fact that the 
Veteran has recharacterized his psychiatric conditions does not 
qualify as a new claim.  Courts have clarified that a new theory 
of establishing entitlement to a benefit for the same disability 
constitutes the same claim and does not establish the existence 
of a separate claim.  See Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson¸20 Vet. App. 307, 312-13 (2006).  In the 
present case, the Veteran is seeking service connection for his 
psychiatric symptomatology - regardless of how it has been 
diagnosed.  VA must interpret the Veteran's claim to be a claim 
for any mental disability that may reasonably be encompassed by 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran was last denied service connection for a psychiatric 
disability in a March 1992 Board decision.  The Board denied the 
Veteran's request to reopen his previous claim because VA had 
still not received evidence of a chronic psychiatric disability 
in service or evidence of a connection between his presently 
shown problems and his military service.  Therefore, for the 
evidence to be material in this case, it must address these 
unestablished facts.  

With that having been said, the Board finds that none of the 
evidence received by VA since the previous March 1992 decision is 
material to the Veteran's claim.  The Veteran has submitted 
numerous private treatment records regarding his psychiatric 
disabilities.  An April 1992 private treatment record notes that 
the Veteran had difficulty controlling his anger and he was 
diagnosed with rule out bipolar manic.  According to a March 1994 
psychiatric evaluation, the Veteran was first treated for a 
psychiatric disorder in 1980.  It was noted that the Veteran had 
been diagnosed with bipolar disorder, major depressive disorder 
and intermittent explosive disorder.  He was noted to have a 
family history of manic depressive illness.  The record also 
contains a psychiatric evaluation from December 2000.  The 
Veteran was noted to have a diagnosis of bipolar disorder.  The 
Veteran also reported having psychiatric problems for a long time 
and becoming moody early in life.  The Veteran was again 
diagnosed with bipolar disorder during private treatment in March 
2007.  While the above evidence is new, it is not material to the 
Veteran's claim.  Current diagnoses of different psychiatric 
disorders were already well-established at the time of the 
previous Board denial.  None of these records suggest a possible 
relationship between the Veteran's military service and his 
current psychiatric symptomatology, and as such, they do not 
raise a reasonable possibility of substantiating the Veteran's 
claim.  

A February 1998 letter from the Florida Office of Disability 
Determinations notes that the Veteran was disabled as a result of 
major depression manifested by anxiety, irritability and 
depression.  However, this decision also fails to indicate that 
the Veteran suffered from a chronic psychiatric disorder during 
military service or that any of his current symptomatology is 
related to military service.  

Finally, the Veteran was afforded a VA examination for his 
psychiatric disability in December 2007.  The Veteran reported 
that his problems with anxiety and mood began after he was struck 
in the head by the lid of a dumpster in 1977.  The examiner 
diagnosed the Veteran with bipolar disorder, and opined that it 
was less likely as not caused by or a result of the Veteran's in-
service head injury.  The examiner noted that there was no 
evidence of problems arising after this injury and no evidence of 
a traumatic brain injury (TBI).  This examination does not 
qualify as new and material evidence.  A current diagnosis of a 
psychiatric disorder was already well established at the time of 
the previous March 1992 Board denial.  Furthermore, a negative 
etiological opinion does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

In summary, none of the new evidence received by VA since the 
previous March 1992 denial of the Veteran's claim is material.  
The record still does not contain any evidence of a chronic 
psychiatric disorder during military service, or, any evidence 
relating the Veteran's current symptomatology to military 
service.  The Board recognizes that the Veteran indicated in his 
December 2007 appeal to the Board that his depression began 
during military service after he was struck in the head by the 
lid of a dumpster.  However, the Veteran's contentions that his 
psychiatric disorder began during military service were already 
clear at the time of the Board's previous denial.  As such, VA 
has not received new and material evidence regarding the 
Veteran's claim.  

The Board recognizes that a change in the law has occurred since 
the March 1992 Board decision.  Specifically, the Court held in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) that it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim.  However, the March 
1992 Board denial treated the Veteran's claim as one of 
entitlement to service connection for any psychiatric disorder.  
The opinion notes that the Veteran had been diagnosed with an 
anxiety reaction, posttraumatic stress disorder (PTSD) unrelated 
to military service, a schizoid personality with immature 
features, and depression.  The Board found that none of these 
disabilities had been related to military service.  Therefore, 
the Board did not previously limit its consideration of the 
Veteran's claim to any single diagnosis, and as such, the holding 
of Clemons has already been satisfied.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder remains closed.


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for right ear hearing loss is 
denied.  

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder remains closed.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


